Title: To George Washington from Joseph Wheaton, 25 August 1782
From: Wheaton, Joseph
To: Washington, George


                  
                     Sir,
                     Ver planks Point Augst 25th 1782
                  
                  There appears to be a Pacific Disposition in the Brittish, and I have Connections with them in New york, such as Induces me to Solicit Permision of your Excelence to visit them by going to New york with a Flagg—I have Received Letters from them from time to time this six years past & Especially the Last week desiering me in the most urgent maner to Vissit them.
                  these Connections Sir are Parents Brother & Sisters, but as they are of opposite principles I have wav’d the asking this favour Except once, when I was Inform’d by one of your Excelences aids that it would open a door for so many of the like applications as render’d it inadmisable.  this was in 80.  my father is shortly going to Halifax and informs me unless I see them Soon, it will not be in my power to See them in york.
                  your Excelence will please to Consider that altho we have been appos’d in Sentiment, as also in the field, in one and the Same action; yet neither there parential affection nor the filial duty of a Son is in the least Alleniated, and what must be the anxieties of aged parents after a Long seven years Seperation, there Solicitations are Such that I Cannot defer asking this request of your Excelence no longer.  there are Concerns of mine also which is of concequence to me and if I Should not See them before they leave New york it will be much to my Damage.  I am with the most Profound Respect yr Excelences most Obdt & Very Humble Sert
                  
                     J. Wheaton Lt R.I. Regt
                  
               